Citation Nr: 0416037	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a chronic acquired 
psychiatric disorder, to include bi-polar disorder and 
depression with psychotic features.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah that denied service connection for a 
chronic acquired psychiatric disorder, to include bi-polar 
disorder and depression with psychotic features.  The veteran 
filed a notice of disagreement in February 2003.  The RO 
issued a statement of the case in March 2003 and received the 
veteran's substantive appeal in May 2003.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing at the RO in August 2003; a 
copy of the transcript of the proceeding is associated with 
the claims file.  

The Board notes that the claim of service connection for an 
acquired psychiatric disorder was previously denied by the 
RO.  Previously, the claim was denied by the RO in March 
1995, January 1996, April 2000, and September 2001.  The last 
denial of the claim was in August 2002.  The veteran was 
notified of the adverse determination and was given notice of 
his appellate rights.  He did not appeal the decision.  As a 
result, the March 1995, January 1996, April 2000, September 
2001 and August 2002 RO decisions are final.  See generally, 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

Thus, new and material evidence is needed to reopen the 
claim.  38 U.S.C.A. § 5108, 7105.  In January 2003, the RO 
denied the claim of service connection for an acquired 
psychiatric disorder, to include bi-polar disorder and 
depression with psychotic features on the merits.  
Notwithstanding the RO's action in January 2003, the Board 
must decide whether the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for an acquired psychiatric disability, to include bi-polar 
disorder and depression with psychotic features.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, as listed on the 
cover page of this decision, the Board construes the issue to 
be whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disability, to include bi-polar disorder and 
depression with psychotic features.

For the reasons set forth below, this matter is remanded to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C.  
 
REMAND

A review of the claims file reveals that additional action by 
the RO is warranted prior to appellate consideration of the 
claim by the Board.  

In this regard, the Board notes the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is applicable to this matter.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this matter, the veteran seeks to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include bi-polar disorder and depression with psychotic 
features.  In a July 2002 letter, specific to the veteran's 
claim, the RO notified the veteran of the need to identify 
additional evidence in support of his claim.  The record 
reflects that the veteran identified and the RO obtained VA 
outpatient treatment records and private outpatient and 
inpatient records from the Martinez Regional Medical Center, 
the Las Vegas Mental State Hospital, and the Montevista 
Hospital.  

However, during testimony before the undersigned in August 
2003, the appellant identified additional records that may be 
pertinent to his claim.  In this regard, the veteran 
identified treatment from Dr. Larson in Palo Alto, and the 
Utah State Hospital.  The veteran testified that such medical 
providers had provided opinions linking the veteran's current 
psychiatric disorder to his military service.  The VCAA 
requires that the RO make further attempts to obtain the 
identified records or advise the veteran of its inability to 
obtain the records.  Accordingly, upon remand, the RO must 
attempt to obtain the identified treatment records.  

Additionally, the veteran should be provided further 
opportunity to submit or identify pertinent evidence or 
argument with regards to his claim.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal, if warranted.  

While, the Board regrets that a remand of this matter will 
further delay an appellate decision, such remand is necessary 
to ensure compliance with all due process requirements.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following actions:  

1.  The RO should request that the veteran 
provide specific information, and, if 
needed, authorization concerning any 
additional, outstanding records of 
pertinent medical treatment for a 
psychiatric disorder, to include bipolar 
disorder and depression with psychotic 
features.  The RO should obtain current 
releases for Dr. Larson and the Utah State 
Hospital.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied as well as 38 U.S.C.A. § 5103 
(West 2002), and any other applicable 
legal precedent. 

4.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on the 
basis of whether new and material 
evidence has been received to reopen the 
claim for service connection for an 
acquired psychiatric disorder, to include 
bipolar disorder and depression with 
psychotic features, in light of all 
pertinent evidence (to specifically 
include any evidence added to the record 
since the March 2003 Statement of the 
Case) and legal authority.  

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




